DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Stark on 05/21/2021.
The application has been amended as follows: 

 A.	Amend independent claims 41, 50 and 57 to read as follow:
Claim 41, A fenestrated bone screw, comprising:	a cylindrical screw body extending from a proximal end to a distal end along a longitudinal axis, the screw body including a helical thread disposed at a first angular orientation relative to the longitudinal axis of the screw body;	a screw head disposed at the proximal end of the screw body; is radially offset such that an axis intersecting any portion of an outer periphery of each radially disposed delivery channel does not intersect with any portion of , wherein the axis runs parallel to the longitudinal axis of the screw body, and 
wherein each helical array of the two helical arrays is disposed within a helical groove that interrupts the helical thread, extends from the proximal end to the distal end in the exterior surface of the screw body and wraps 180 degrees around the screw body.

Claim 50, A fenestrated bone screw, comprising:	a cylindrical screw body extending from a proximal end to a distal end along a longitudinal axis, the screw body including a helical thread extending from an exterior surface of the screw body and wrapping around the longitudinal axis of the screw body;	a screw head disposed at the proximal end of the screw body;	an interior channel extending longitudinally through the screw body from a proximal channel an axis intersecting any portion of an outer periphery of each delivery channel does not intersect with any portion of neighboring delivery channels, wherein the axis runs parallel to the longitudinal axis of the screw body,
wherein the nonlinear arrangement is disposed within a helical groove, and the helical groove extends from the proximal end to the distal end while wrapping around 180 degrees of the circumference of the cylindrical screw body and the helical groove including a different pitch than the helical thread and interrupting the helical thread.

Claim 57, A fenestrated bone screw, comprising:	a cylindrical screw body extending from a proximal end to a distal end along a longitudinal axis, the screw body including a helical thread extending in a first direction;	a screw head disposed at the proximal end of the screw body;  	an interior channel extending longitudinally through the screw head and through at least a portion of the screw body; and	a plurality of radially-disposed delivery channels extending from the interior channel to an exterior surface of the screw body, the delivery channels helically aligned along the screw body in a helical pattern wrapping around the circumference of the screw body such that an axis intersecting any portion of an outer periphery of each delivery channel does not intersect with any portion of neighboring delivery channels, wherein the axis runs parallel to the longitudinal axis of the screw body 
wherein each radially-disposed delivery channel of the plurality of radially-disposed delivery channels is helically aligned along the screw body such that axes extending along the longitudinal axis of the screw from the periphery of each radially-disposed delivery channel do not intersect with an adjacent radially-disposed delivery channel,
wherein the helical pattern is disposed within a helical groove, and the helical groove extends from the proximal end to the distal end while wrapping around 180 degrees of the circumference of the cylindrical screw body and the helical groove including a different pitch than the helical thread and interrupting the helical thread.

B.	Allow claims 41 – 43, 45 – 53 and 55 – 60.
C.	Cancel claim 61.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior arts are to Branemark (US Pat. 5725581) and Biedermann et al (US Pub. 2004/0015172 A1), wherein each discloses a related fenestrated bone screw. However, none of the discovered references discloses all the limitations currently presented in the claims. Mainly, directed to the configuration of the helical groove(s) including the array / arrangement / pattern of the delivery channels and its correlation with the cylindrical screw body. Accordingly, the claims as amended are allowable over the discovered reference(s). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775